Conpoed, P. J. A. D.,
Temporarily Assigned (concurring). I join the court’s opinion except as to the references to public utility rate cases in connection with the matter of “fair return”. See my concurring opinion in Troy Hills Village v. Parsippany-Troy Hills, 68 N. J. 604 (1975).
Justice Clippoed joins in this concurring opinion.
Clippoed, J., and Conpoed, P. J. A. D., concurring in the result.
For reversal and remandment in Hutton Parle Gardens•— Chief Justice Hughes, Justices Mountain, Sullivan,
*576Pashman, Clifford and Schreiber and Judge Conford —7.
For affirmance — None.
For affirmance and remandmmt in Cosden — Chief Justice Hughes, Justices Mountain, Sullivan, Pashman, Clifford and Schreiber and Judge Conford — 7.
For reversal — None.